—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered March 3, 1994, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
A defendant’s right to be present at trial may be forfeited where he deliberately absents himself from the trial (see, People v Sanchez, 65 NY2d 436). The defendant failed to appear for jury deliberations, during which portions of the transcript were read to the jury. "Before proceeding in the defendant’s absence, the court should have made inquiry and recited on the record the facts and reasons it relied upon in determining that defendant’s absence was deliberate” (People v Brooks, 75 NY2d 898, 899). The court’s failure to conduct an inquiry into the defendant’s absence on the record coupled with the court’s reading back of portions of the transcript in the defendant’s absence necessitate reversal (see, People v Carroll, 196 AD2d 546).
We find no merit to the defendant’s remaining contentions. Bracken, J. P., Sullivan, Miller and Florio, JJ., concur.